DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a list of the closest prior art: 
Ebsen (US 2012/0278530) teaches: “FIG. 2B is a diagram illustrating types of host-generated requests. As shown in FIG. 2B, host-originated requests may include various types of requests, such as read, write, erase, verify, and configure requests.” Ebsen paragraph 0037.  “a priority of a request type is at least partially determined based on a calculated cost of the request which is related to the amount of resources required by the type of request. In the example in which each request type has a controller that requests certain priority values, the scheduler or other system module may adjust the requested priority values based on a calculated cost of that type of request. For example, an erase requires more time and resources than a read.” Ebsen paragraph 0061.  Note that this equates the term “cost” used in Ebsen with “time”.  “If an erase is performed on the flash cache before a read, the performance benefit associated with the flash cache may be reduced. In this case, taking cost of a request type into consideration may increase the performance of the memory device.” Ebsen paragraph 0062. “FIG. 8 also illustrates the order in which the requests 810, 820 are serviced for the first memory unit queue set 840. The requests 810, 820 are serviced in an order based on the priority of the requests 810, 820 and the position of each request 810, 820 within its respective queue. In the case of FIG. 8, the priority ratio between host writes and host reads is 1:3 and the priority ratio between garbage collection requests and host-originated requests is 1:7. According to this priority scheme, one host write request is serviced for every three host read requests and one garbage collection request is serviced for every 7 host-originated requests 810. The operation of the priority scheme can be observed in FIG. 8 in which R.sub.1, R.sub.3 and R.sub.6 are serviced before W.sub.2 is serviced, and seven host-originated requests 410 are serviced before one garbage collection request is serviced. In some cases, metadata requests have a relatively low priority so that 100 other requests e.g., host reads, host writes, and/or garbage collection requests are serviced before a queued metadata request is serviced.”  Ebsen paragraph 0064. Ebsen does not teach “The memory system of claim 3, wherein the memory controller is configured to determine the second amount of time TIME_2 on the basis of i) the performance drop value X and ii) a read time READ_ TIME, which is an amount of time spent to perform all user data reading operation since the first garbage collection was triggered, and wherein the second amount of time TIME_2, the performance drop value X and the read time READ_ TIME satisfy equation 3 below [Equation 3] X: (100-X) = (TIME_2): (READ_TIME).” as recited in claim 6 (including all intervening material) at least because the reference fails to expressly teach a specific ratio between the read time performance (alone) and the garbage collection time where the read time is 100 – the garbage collection time.    
Mitsamumasu teaches: “The above-described first gear ratio GR1 and second gear ratio GR2 may be defined as follows. For example, the first gear ratio GR1 may be defined as a ratio of the total of the number of times or the frequency of the read process and the write process based on requests from the host H with respect to the total of the number of times or the frequency of the read process and the write process based on requests from the host H and the garbage collection process. Moreover, the second gear ratio GR2 may be defined as a ratio of the number of times or the frequency of the read process and the write process based on requests from the host H with respect to the total of the number of times or the frequency of the read process and the write process based on requests from the host H, the garbage collection process, and the refresh write process, etc.”  Mitsumasu paragraph 0125.  Mitsumasu does not expressly teach a “memory controller is configured to determine the second amount of time TIME 2 on the basis of i) the performance drop value X and ii) a read time READ TIME, which is an amount of time spent to perform all user data reading operation since the first garbage collection was triggered, and wherein the second amount of time TIME 2, the performance drop value X and the read time READ TIME satisfy . . . X:(100-X) = (TIME 2):(READ TIME)” as recited in claims 6 and 12 (together with the other limitations incorporated by reference). 
Post (US 2011/0055455) teaches modifying a ratio of time used for writes for garbage collection and host writes (or accesses).  Post does not specifically discuss a ratio between reads and garbage collection operations and therefore cannot teach the combination of “memory controller is configured to determine the second amount of time TIME 2 on the basis of i) the performance drop value X and ii) a read time READ TIME, which is an amount of time spent to perform all user data reading operation since the first garbage collection was triggered, and wherein the second amount of time TIME 2, the performance drop value X and the read time READ TIME satisfy . . . X:(100-X) = (TIME 2):(READ TIME)” as recited in claims 6 and 12 (together with the other limitations incorporated by reference).  
Liang (US 2020/0401515, filed June 2019, different assignee) teaches the ratio of time used for garage collection instead of host writes.  Liang does not specifically discuss a ratio between reads and garbage collection operations and therefore cannot teach the combination of “memory controller is configured to determine the second amount of time TIME 2 on the basis of i) the performance drop value X and ii) a read time READ TIME, which is an amount of time spent to perform all user data reading operation since the first garbage collection was triggered, and wherein the second amount of time TIME 2, the performance drop value X and the read time READ TIME satisfy . . . X:(100-X) = (TIME 2):(READ TIME)” as recited in claims 6 and 12 (together with the other limitations incorporated by reference).  
Hwang (US 2019/0196966, filed 2018, different assignee) teaches setting the time for garbage collection to be longer than a minimum time.  Hwang does not specifically discuss a ratio between reads and garbage collection operations and therefore cannot teach the combination of “memory controller is configured to determine the second amount of time TIME 2 on the basis of i) the performance drop value X and ii) a read time READ TIME, which is an amount of time spent to perform all user data reading operation since the first garbage collection was triggered, and wherein the second amount of time TIME 2, the performance drop value X and the read time READ TIME satisfy . . . X:(100-X) = (TIME 2):(READ TIME)” as recited in claims 6 and 12 (together with the other limitations incorporated by reference).  
Kang (US 8,725,931) teaches modifying the ratio between host writes and garbage collection writes while excluding the effect of host reads.  But this is different than the combination of “memory controller is configured to determine the second amount of time TIME 2 on the basis of i) the performance drop value X and ii) a read time READ TIME, which is an amount of time spent to perform all user data reading operation since the first garbage collection was triggered, and wherein the second amount of time TIME 2, the performance drop value X and the read time READ TIME satisfy . . . X:(100-X) = (TIME 2):(READ TIME)” as recited in claims 6 and 12 (together with the other limitations incorporated by reference).  
Ebsen (US 2012/0278530) teaches: “Some memory access requests do not originate in the host 110 and instead are generated by the memory controller 120. For example, memory access requests associated with metadata processes and garbage collection processes can be generated in the memory controller 120.” Ebsen paragraph 0030.  “For example, a host write may only be serviced after three host reads have been serviced corresponding to a host write:host read ratio of 1:3.”  Ebsen paragraph 0041.  “FIG. 8 also illustrates the order in which the requests 810, 820 are serviced for the first memory unit queue set 840. The requests 810, 820 are serviced in an order based on the priority of the requests 810, 820 and the position of each request 810, 820 within its respective queue. In the case of FIG. 8, the priority ratio between host writes and host reads is 1:3 and the priority ratio between garbage collection requests and host-originated requests is 1:7. According to this priority scheme, one host write request is serviced for every three host read requests and one garbage collection request is serviced for every 7 host-originated requests 810.”  Ebsen paragraph 0064.  See also Ebsen figure 8. This does not teach a second amount of time (a time necessary to perform the second garbage collection) based on the read time (or based on the performance drop value calculated using the read time).  Therefore Ebsen does not teach the combination of “memory controller is configured to determine the second amount of time TIME 2 on the basis of i) the performance drop value X and ii) a read time READ TIME, which is an amount of time spent to perform all user data reading operation since the first garbage collection was triggered, and wherein the second amount of time TIME 2, the performance drop value X and the read time READ TIME satisfy . . . X:(100-X) = (TIME 2):(READ TIME)” as recited in claims 6 and 12 (together with the other limitations incorporated by reference).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Post (US 2011/0055455) and Ebsen (US 2012/0278530).  
1. (Currently Amended) A memory system comprising: a memory device; and a memory controller configured to control the memory device, wherein the memory controller is further configured to: 
(With respect to claim interpretation: the claims recite “determine a target ratio value of garbage collection relative to all memory operations including read, garbage collection, erase and write operations, wherein the target ratio value is a ratio of a first amount of time to a second amount of time . . . perform garbage collection based on the determined first amount of time . . . based on the target ratio value, and the determined second amount of time”.  This is language interpreted to read on determining the desired ratio between all operations in a garbage collection cycle (i.e. total time to perform GC plus time to perform host operations) and the time to perform GC (alone), then based on that ratio modify the total time to perform GC plus host operations (by modifying the proportion of host operations).  If the invention is meant to be direct to a different cause/effect relationship, the claims may be amended to bring this out.)
determine a target ratio value of garbage collection relative to all memory operations including read, garbage collection, erase and write operations, (Post teaches: “For clarity, the first type of programming operation may be referred to sometimes as a "host programming" or "host write" operation, and the second type of programming operation may sometimes be referred to as a "GC programming" or "GC write" operation.” Post paragraph 0037. “Between programming each portion of the valid data, the memory interface may program new user data received from a file system or host. For example, the memory interface may alternate between performing at least one host programming operation to store new user data and performing at least one garbage collection programming operation to copy a portion of the programmed block's valid data.”   Post paragraph 0009. “For example, if 25% of a programmed block includes valid data and 75% includes invalid data, the memory interface may be configured to program one page worth of the valid data each time three pages worth of new user data is received from the file system or host. Thus, in some embodiments, the amount of valid data copied from a programmed block may be chosen such that the ratio of stored new user data to copied valid data is inversely proportional to the ratio of the amount of valid data to invalid data initially stored in the programmed block.”  Post paragraph 0012.  While this is expressed as 25% GC writes (programs) to 75% user data writes, note that this ratio can also be expressed as 4 writes per GC cycle (3 host and 1 GC) to 1 GC write (i.e. 4:1).  
Post does not discuss factoring in time for host read and erase operations when determining the target ratio. 
Ebsen teaches: “FIG. 2B is a diagram illustrating types of host-generated requests. As shown in FIG. 2B, host-originated requests may include various types of requests, such as read, write, erase, verify, and configure requests.” Ebsen paragraph 0037.  “a priority of a request type is at least partially determined based on a calculated cost of the request which is related to the amount of resources required by the type of request. In the example in which each request type has a controller that requests certain priority values, the scheduler or other system module may adjust the requested priority values based on a calculated cost of that type of request. For example, an erase requires more time and resources than a read.” Ebsen paragraph 0061.  Note that this equates the term “cost” used in Ebsen with “time”.  “If an erase is performed on the flash cache before a read, the performance benefit associated with the flash cache may be reduced. In this case, taking cost of a request type into consideration may increase the performance of the memory device.” Ebsen paragraph 0062. “FIG. 8 also illustrates the order in which the requests 810, 820 are serviced for the first memory unit queue set 840. The requests 810, 820 are serviced in an order based on the priority of the requests 810, 820 and the position of each request 810, 820 within its respective queue. In the case of FIG. 8, the priority ratio between host writes and host reads is 1:3 and the priority ratio between garbage collection requests and host-originated requests is 1:7. According to this priority scheme, one host write request is serviced for every three host read requests and one garbage collection request is serviced for every 7 host-originated requests 810. The operation of the priority scheme can be observed in FIG. 8 in which R.sub.1, R.sub.3 and R.sub.6 are serviced before W.sub.2 is serviced, and seven host-originated requests 410 are serviced before one garbage collection request is serviced. In some cases, metadata requests have a relatively low priority so that 100 other requests e.g., host reads, host writes, and/or garbage collection requests are serviced before a queued metadata request is serviced.”  Ebsen paragraph 0064. See also Ebsen figure 8. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Ebsen as an instance of use of known technique to improve similar devices (methods, or products) in the same way.  The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement" (Applying the technique of setting a ratio of garbage collection to host accesses to all host accesses (i.e. reads/writes/erasure and just writes) can be seen as an improvement because this allows the system to balance avoiding delays in read and erasure with the need to collect garbage in the device so that the device can continue to operate with minimal noticeable delays to the user).  The prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention (Ebsen contains a method of setting a ratio between host all accesses and GC accesses, which provides the same improvement as the claimed invention).  One of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art (one of ordinary skill in the art would have been able to apply the improvement of using all host accesses in the ratio calculation and would have recognized the improvement of this modification). See MPEP § 2143(I)(C).)
wherein the target ratio value is a ratio of a first amount of time to a second amount of time, wherein the first amount of time is a period of time between triggering of first garbage collection and triggering of second garbage collection, and wherein the second amount of time is an amount of time necessary to perform the second garbage collection; (This is obvious over the combination of Post and Ebsen.  Post teaches using the ratio of host operations to GC operations as shown in the art cited above.  
Post does not expressly state that the time for carrying out the respective operations is used to calculate the target ratio. 
Ebsen teaches a ratio based on cost associated with each type of operation, where cost is described as including time as shown in the art cited above.  See e.g. Ebsen paragraph 0061, cited above.  Note that this teaches using the type of operation as a proxy for it’s cost, explained as the time to carry out the operation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Ebsen for the teaching of using time the time of each operation to calculate the ratio for the reason given above (the KSR rationale above).) determine for the second amount of time necessary to perform the second garbage collection, a time equal to or longer than a minimum garbage collection operation time; (Note that the prior art “is presumed operable until applicant provides facts rebutting the presumption of operability.”  MPEP § 2121.02. Consistent with this presumption, all times selected for garbage collection in the prior art presumed to use an amount of time “equal to or longer than a” “time necessary to perform” and “longer than a minimum garbage collection operation time” to carry out a given GC operation.  See also MPEP § 2121.) and perform garbage collection based on the determined first amount of time between the triggering of the first garbage collection and the triggering of the second garbage collection based on the target ratio value, and the determined second amount of time which is equal to or longer than the minimum garbage collection operation time, such that the target ratio value of the garbage collection relative to all memory operations including the read, garbage collection, erase, and write operations is satisfied. (“For example, if 25% of a programmed block includes valid data and 75% includes invalid data, the memory interface may be configured to program one page worth of the valid data each time three pages worth of new user data is received from the file system or host. Thus, in some embodiments, the amount of valid data copied from a programmed block may be chosen such that the ratio of stored new user data to copied valid data is inversely proportional to the ratio of the amount of valid data to invalid data initially stored in the programmed block.”  Post paragraph 0012. With respect to the relationship between accesses and times for each accesses and using all types of host accesses to determine the ratio, see Ebsen cited above.)
2. The memory system of claim 1, 
wherein the memory controller is further configured to trigger the second garbage collection when the total sum of the size of user data written in the memory device, since triggering of the first garbage collection, becomes equal to or greater than a threshold.  (See rejection of claim 1.)
3. The memory system of claim 1, wherein 
the memory controller is configured to determine a performance drop value X based on a sum of resources used for garbage collection GC PERFORM and a sum of resources used to process user data USER PERFORM, and wherein the performance drop value X, the sum of resources used for garbage collection GC PERFORM and the sum of resources used to process user data USER PERFORM satisfy equation 1 below, [Equation 1] X: (100 - X) = (GC PERFORM) : (USER PERFORM).  (The equation appears to show the relationship between the proportion of time pages are being programmed from the host (user) and the proportion of time the pages are being programmed for garbage collection.  See rejection of claim 1 noting that Post teaches calculating a ratio between user (host) writes and GC writes.  Note also that the sum of host and GC accesses total to 100% of accesses in the combination of cited art, so “100-X” represents the total writes minus the GC writes, which equals the user (host), or vice versa.  (X:(100-X) = (data written during GC):(data written by host)).  It is not clear what steps or specific structural limitations are required by this relationship other than a ratio between host and GC accesses taught in the art cited in the rejection of claim 1.)
4. The memory system of claim 3, wherein 
the memory controller is further configured to determine a first data size DATA SIZE 1, which is the size of data written in the memory device, by the second garbage collection when the second garbage collection is performed, on the basis of i) the performance drop value X and ii) a second data size DATA SIZE 2, which is the total sum of the size of user data, requested by a host, written in the memory device since the first garbage collection is triggered, and wherein the first data size DATA SIZE 1, the performance drop value X and the second data size DATA SIZE 2 satisfy equation 2 below, [Equation 2] X: (100-X) = (DATA SIZE 1) : (DATA SIZE 2).  (See rejection of claim 3.  Note that flash is programmed in pages of a set size that take a set time to program.)
5. The memory system of claim 4, wherein 
the memory controller is configured to determine the second amount of time on the basis of a value obtained by dividing the first data size by a number of partial programs which represent a number of unit pieces of data that can be programmed in the memory device per a set amount of time.  (“Because 25% of the memory locations in block 410 may be reserved for GC data (e.g., valid data A), NVM interface 218 may be configured to program one page of GC data for every three pages of new user data that is programmed. To maintain this one-to-three host-to-GC ratio as block 410 is being filled, NVM interface 218 may alternate between performing host writes and GC writes. In particular, NVM interface 218 may perform multiple memory access iterations 602, 604, and 606. Each of the memory access iterations may include at least one host programming operation to program new user data into block 410 and at least one GC programming operation to program a portion of valid data A into block 410 at a ratio of or approximately equal to three pages of new user data to one page of GC data.”  Post paragraph 0057.)
7. A memory controller comprising: a memory interface configured to communicate with a memory device; and a control circuit configured to control the memory device, wherein the control circuit is further configured to: determine a target ratio value of garbage collection relative to all memory operations including read, garbage collection, erase and write operations, wherein the target ratio value is a ratio of a first amount of time to a second amount of time, wherein the first amount of time is a period of time between triggering of first garbage collection and triggering of second garbage collection, and the wherein second amount of time is an amount of time necessary to perform the second garbage collection; determine, for the second amount of time necessary to perform the second garbage collection, a time equal to or longer than a minimum garbage collection operation time; and perform garbage collection based on the determined first amount of time between the triggering of the first garbage collection and the triggering of the second garbage collection based on the target ratio value, and the determined second amount of time which is equal to or longer than the minimum garbage collection operation time such that the target ratio value of the garbage collection relative to all memory operations including the read, garbage collection, erase, and write operations is satisfied.  (See rejection of claim 1.)
8. The memory controller of claim 7, wherein the control circuit is further configured to trigger the second garbage collection when the total sum of the size of user data written in the memory device, since triggering of the first garbage collection, becomes equal to or greater than a threshold. (See rejection of claim 2.)
9. The memory controller of claim 7, wherein the control circuit is configured to determine a performance drop value X based on a sum of resources used for garbage collection GC PERFORM and a sum of resources used to process user data USER PERFORM, and wherein the performance drop value X, the sum of resources used for garbage collection GC PERFORM and the sum of resources used to process user data USER PERFORM satisfy equation 1 below, [Equation l] X: (100 - X) = (GC PERFORM): (USER PERFORM). (See rejection of claim 3.)
10. The memory controller of claim 9, wherein the control circuit is further configured to determine a first data size DATA SIZE 1, which is a size of data written in the memory device, by the second garbage collection when the second garbage collection is performed, on the basis of i) the performance drop value X and ii) a second data size DATA SIZE 2, which is the total sum of the size of user data, requested by a host, written in the memory device since the first garbage collection is triggered, and wherein the first data size DATA SIZE 1, the performance drop value X and the second data size DATA SIZE 2 satisfy equation 2 below, [Equation 2] X: (100-X) = (DATA SIZE 1): (DATA SIZE 2). (See rejection of claim 4.)
11. The memory controller of claim 10, wherein the control circuit is configured to determine the second amount of time on the basis of a value obtained by dividing the first data size by a number of partial programs when represent a number of unit pieces of data that can be programmed in the memory device per a set amount of time. (See rejection of claim 5.)
13. A method for operating a memory controller configured to control a memory device, the method comprising: determining a target ratio value of garbage collection relative to all memory operations including read, garbage collection, erase and write operations, wherein the target ratio value is a ratio of a first amount of time to a second amount of time, wherein the first amount of time is a period of time between triggering of first garbage collection and triggering of second garbage collection, and wherein the second amount of time is an amount of time necessary to perform the second garbage collection; determining for the second amount of time necessary to perform the second garbage collection, a time equal to or longer than a minimum garbage collection operation time; and performing garbage collection based on the determined first amount of time between the triggering of the first garbage collection and the triggering of the second garbage collection based on the target ratio value, and the determined second amount of time which is equal to or longer than the minimum garbage collection operation time, such that the target ratio value of the garbage collection relative to all memory operations including the read, garbage collection, erase, and write operations is satisfied. (See rejection of claim 1.)
14. The method of claim 13, wherein  the second garbage collection is triggered when the total sum of the size of user data written in the memory device, since triggering of the first garbage collection, becomes equal to or greater than a threshold. (See rejection of claim 2.)
15. The method of claim 13, wherein performance drop value X is determined based on a sum of resources used for garbage collection GC PERFORM and a sum of resources used to process user data USER PERFORM, and wherein the performance drop value X, the sum of resources used for garbage collection GC PERFORM and the sum of resources used to process user data USER PERFORM satisfy equation 1 below, [Equation l] X: (100 - X) = (GC PERFORM): (USER PERFORM). (See rejection of claim 3.)
16. The method of claim 15, wherein the determining of a second amount of time includes determining a first data size DATA SIZE 1, which is a size of data written in the memory device by the second garbage collection when the second garbage collection is performed, on the basis of i) the performance drop value X and ii) a second data size DATA SIZE 2, which is the total sum of the size of user data, requested by a host, written in the memory device after the first garbage collection is triggered and wherein the first data size DATA SIZE 1, the performance drop value X and the second data size DATA SIZE 2 satisfy equation 2 below, [Equation 21] X: (100-X) = (DATA SIZE 1): (DATA SIZE 2). (See rejection of claim 4.)
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.
Rejections under § 103:
As noted by Applicant, the second amount of time is defined in the claims as an amount of time “necessary” to perform the second garbage collection, which is equal to or longer than some “minimum garbage collection operation time”.  The prior art is presumed enabled and therefore is understood to teach garbage collection operations taking at least as long as the minimum time required to carry out the operations.  See MPEP § 2121.02 cited in the rejection above.  If Applicant’s arguments are being misunderstood, clarification of the issue is requested because the importance of GC operations taking at least as long as their minimum time is unclear.  
Applicant states that the inventive concept is different than the prior art because a ratio between the first and second amount of time is controlled.  Post teaches a ratio between GC writes and host writes.  While host and GC writes would generally be understood to take corresponding amounts of time, and the method in Post controls a ratio between the time required for a combination of garbage collection plus host writes in one time period to the time period used for garbage collection in the next, Post fails to expressly discuss time.  Ebsen (first used in the rejection in this action) teaches scheduling garbage collection operations alternating with other read/write operations based on “cost value” value increases (which are based on the with time required for the operation e.g. a read has a lower cost/time than an erase operation).   As explained in the rejection, the person of ordinary skill in the art would have been motivated to modify Post to include the time for all operations into the method of determining the ratios of host accesses to GC (controller) operations because this avoids the worst case access times while allowing GC to carry on in the background.  
Applicant’s arguments to Ji are noted, but Ji is not used in this rejection.  
Claims 4, 10, and 16: Applicant states that Post fails to teach the “performance drop value X”.  No explanation of any specific distinction between the performance drop value X and size of the host writes is found in Applicant’s remarks.  Note that the equation in claims 3 and 4 reads on the relationship between time used for garbage collection and time used for host access.  The equation follows: 
X:(100-X) = (data written during GC):(data written by host); See claim 4. 
This equation appears to use math to describe the performance drop resulting from GC operations being interspersed with host operations.  X in the equation appears to be the time spend on GC operations while a corresponding drop in performance for host writes (because the GC operations use resources that the host operations cannot use) and 100-X represents the time left over for writes (i.e. if GC is carried out 25% of a time period, then there is only 75% of the time for host writes, and the performance drops by 25% down to 75% of its original value).  It is not clear that this equation would distinguish function from the operations obvious over the prior art. 
 With respect to claim 5, applicant states that host write size is different than a number of partial programs but no specific structural distinction is put forth.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
POWER MANAGEMENT IN A FLASH MEMORY
US 20130290611 A1
The energy required for a read, a write and an erase operation differs substantially, in about a ratio of 1:10:50, and the time over which this energy is expended is in a ratio of about 1:5:20. Different manufactures products, generations of products, and whether the data is stored as SLC, MLC or TLC affects these ratios and the absolute value of the energy needed. However, the overall situation is conceptually similar." paragraph 0071.
GARBAGE COLLECTION METHOD FOR NONVOLATILE MEMORY DEVICE
US 20160062885 A1
"Thus, in a memory system operating in accordance with an embodiment of the inventive concept, a normal garbage collection operation may be performed during an idle period in which the memory system is not occupied with the execution of data access operation(s) (e.g., read, write and/or erase operations) in response to a corresponding command from a host. By performing normal garbage collection operations during idle periods, the number of free blocks available in a nonvolatile memory area of the nonvolatile memory device may be routinely increased." Ryu paragraph 0031.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139